Citation Nr: 0414577	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
leg disorder.

2.  Entitlement to service connection for a bilateral ear 
disorder, other than tinnitus.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to a bilateral foot disorder.



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to August 
1991, and from May 1994 to October 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board has determined that the veteran's claims for 
entitlement to service connection for a right ankle disorder, 
a bilateral knee disorder, a bilateral hip disorder, a right 
shoulder disorder, a back disorder, and a bilateral foot 
disorder require additional development prior to any final 
appellate review.  Accordingly, these matters will be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if any further 
action is required on his part. 

The Board will address the veteran's claims of entitlement to 
service connection for a bilateral lower leg disorder and for 
a bilateral ear disorder (other than tinnitus) in the 
decision below. 


FINDINGS OF FACT

1.  The veteran does not have a bilateral lower leg disorder, 
to include shin splints, stress fractures, or a stress 
reaction of the tibias.

2.  Other than service-connected tinnitus, the veteran does 
have a bilateral ear disorder.  

CONCLUSIONS OF LAW

1.  A bilateral lower leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A bilateral ear disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he developed a chronic bilateral 
lower leg disorder, as well as chronic bilateral ear 
problems, as a result of his military service.  Prior to 
proceeding with an examination of the merits of these claims, 
the Board must first determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The Duty to Notify and Assist

The VCAA eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

It has been held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the Agency of 
Original Jurisdiction (AOJ) - here, the RO.   Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Court also discussed 
four notice elements in Pelegrini:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 414.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is not binding authority, and that 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (February 24, 
2004).  In this opinion, the General Counsel continues to 
discuss, however, that VA may determine whether failure to 
request the fourth element is harmful to a claimant, and that 
if no harm is found, that VA may proceed to render a decision 
without further notice.  

Throughout this appeal, VA notified the veteran as to the 
legal criteria governing his claims, the evidence needed to 
show entitlement to the benefits sought, and how VA could and 
would help him obtain relevant records and/or a new medical 
examination if needed.  The veteran was also apprised that he 
was ultimately responsible for providing evidence in support 
of his claims, and that he was to provide any evidence he had 
in support of his claims.

In a letter dated in October 2001, issued prior to the RO's 
initial rating action in June 2002, VA informed the veteran 
of its expanded duties to notify and assist; explained that 
it was developing his claims pursuant to the latter duty; 
requested that the veteran submit any pertinent evidence he 
had to support his claims; and indicated that it would assist 
the veteran in obtaining and developing this evidence, 
provided he identified the source or sources of the evidence.  
VA also notified the veteran as to what the evidence needed 
to show to substantiate his claims, namely that: (1) an 
injury or disease began in or was made worse by active 
service; (2) there is current disability; and (3) there is a 
relationship between the current disability and the injury or 
disease in service.  VA further advised the veteran as to 
certain presumptive disorders that need not actually be shown 
in service, but could still be service-connected under the 
law. 

VA also advised the veteran that it had received the 
veteran's service medical records.  VA advised the veteran 
that he had not reported any medical treatment beyond that 
received during his military service, and that if had 
received other pertinent treatment, he should either submit 
those records, or sign and return a release form so that VA 
could attempt to obtain the records.  VA advised the veteran 
that it was required to make reasonable efforts to assist him 
in obtaining evidence in support of his claims, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  VA also indicated that it would provide the 
veteran with a medical examination or secure a medical 
opinion, if such action was necessary to make a decision on 
his claims.  This information was also provided to the 
veteran in the June 2002 rating decision and reiterated in 
the August 2003 statement of the case.    

In a June 2002 rating decision, VA reviewed the evidence 
submitted in support of the claims, including service medical 
records and VA examination reports dated in March 2002.  The 
RO informed the veteran that the claims at issues were being 
denied because no disorder was found at discharge or 
currently on VA examination.  

In a cover letter transmitted with the June 2002 rating 
decision, and later in an October 2002 letter, VA again 
advised the veteran of its duties under the VCAA to assist 
him with this claims.    

In the August 2003 statement of the case, the RO advised the 
veteran of the current status of his claims, including a 
review of the available evidence of record, including 
statements from the veteran, private medical reports, and 
more recent VA treatment and examination reports.  The RO 
also provided the text of VA laws and regulations pertinent 
to the claims, including VCAA provisions.  The RO indicated, 
however, that especially because there remained no medical 
evidence of any current bilateral lower leg disorder or ear 
disorder besides tinnitus, these claims would continue to be 
denied.

Given the extensive advisements (including specific pre-
adjudicatory notice) provided to the veteran regarding the 
evidence continually obtained and considered in this matter, 
the Board finds that VA has satisfied the notice requirements 
under the VCAA and as discussed in Pelegrini, and that 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  As such, VA satisfied 
the VCAA's duty to notify the veteran in this case.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA sought 
to obtain all treatment records identified by the veteran.  
The record includes VA treatment and examination records, as 
well as private medical reports submitted by the veteran in 
support of all of his currently pending claims for service 
connection.  However, although informed that he could receive 
such assistance, the veteran did not request that VA attempt 
to retrieve any additional records from private medical 
providers.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claims.  38 U.S.C.A.§ 
5103A (d).  The record for review includes several VA 
examination reports, dated in March 2002, February 2003 and 
March 2003, and contain findings necessary in order to 
appropriately evaluate the issues.     

Under the facts of this case as to the claims currently 
decided, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).  Because VA has done everything reasonably 
possible to notify and assist the veteran, the record is 
ready for appellate review of these two claims. 

Analysis

By application received in August 2001, the veteran seeks 
service connection for a bilateral lower leg disorder 
(described as shin splints and stress fractures/stress 
reactions of the tibias), and for a chronic bilateral ear 
disorder.  In a June 2002 rating action, the RO denied these 
claims.   

Having carefully considered these two claims in light of the 
record and under applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claims, and these appeals will be denied.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The veteran's December 1993, May 1994, and October 1995 
physical examination reports did not record a history of or 
abnormal findings pertaining to the veteran's lower 
legs/shins/tibias.  A November 1996 bone scan in service 
revealed moderate to severe bilateral shin splints, but no 
evidence of stress fracture.  A June 1998 examination was 
negative for pertinent history or examination findings.  A 
January 1999 bone scan report showed a stress reaction in the 
bilateral tibias.  Treatment notes for August 1999 show that 
the veteran reported with complaints of bilateral anterior 
tibia pain, in existence for one week.  He was placed on a 
profile of limited physical activity for two weeks, and the 
assessment at the time was lower extremity pain.  At the time 
of the veteran's final discharge examination in August 2000, 
he reported no current problems involving his shins/tibias, 
and the service physician recorded normal clinical findings 
regarding the lower legs.   

Post-service, March 2002 and March 2003 VA examination 
reports revealed no  diagnoses with respect to the veteran's 
lower legs.  The veteran reported a history of shin pain 
since service, especially when undertaking certain activities 
such as running.  However, after clinical examination and 
testing, as well as record review, the VA examiners did not 
record any diagnosis specific to current disability in this 
area.  While examiners determined diagnoses pertaining to the 
feet, knees and hips at these evaluations, these disorders 
were not noted to cause impairment involving the veteran's 
shins or tibias.

In regard to the veteran's ears, service audiological 
evaluations of May 1994, July 1995, October 1995, and June 
1998 audiological evaluations all found that the veteran's 
hearing was within normal limits.  Upon his final discharge 
from service, an August 2000 audiological examination again 
showed the veteran's hearing to be within normal limits, and 
there were no complaints or findings of any chronic ear 
disorder or disease at that time.  

On VA audiological examination in March 2002, the veteran 
complained of occasional swelling behind the earlobes.  On 
examination, the veteran's hearing was assessed as within 
normal limits for both ears.  On VA audiological evaluation 
in March 2003, the examiner noted a review of the record, and 
observed that the veteran's service medical records suggested 
hazardous noise exposure.  However, the examiner assessed 
hearing as within normal limits from 250 to 8000 Hertz in the 
right ear, and within normal limits from 250 to 4000 Hertz in 
the left ear, with a slight hearing loss at 6000 Hertz, but 
normal hearing at 8000 Hertz.  Speech recognition test scores 
were at 94 percent for the right ear and at 98 percent for 
the left ear.  The examiner reported that testing showed 
normal middle ear function in both ears.  

Thus, although there are findings of slight left ear hearing 
loss at 6000 Hertz, this level of hearing loss does not meet 
the clinical testing thresholds required for service 
connection under the law.  For the purpose of applying the 
laws of VA, impaired hearing will be considered a disability 
only when: (1) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; (2) when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or (3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385  (2003).  The Board notes that 
the audiological evaluations of record do not meet any of 
these criteria.  Accordingly, the only currently recognized 
ear disorder/disability of the veteran, for VA purposes and 
supported by medical evidence, is the presently service-
connected tinnitus.

The veteran has also submitted various statements in support 
of all of his service connection claims, as well as articles 
and treatise information, and certain private medical 
reports.  There are also recent VA medical records in the 
claims file, but these records principally concern 
psychiatric evaluation, or contain duplicate reports of VA 
examinations.  None of this information, however, documents a 
diagnosed bilateral lower leg disability (such as shin 
splints or stress fractures/stress reactions of the tibias) 
or a diagnosed bilateral ear disability (other than the 
veteran's already service-connected tinnitus).  

The veteran's assertion that he has the disorders in question 
is not competent medical evidence, as it is well-established 
that  laypersons, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, in the absence of any medical evidence 
demonstrating a diagnosed bilateral lower leg disability, or 
a chronic bilateral ear disorder other than tinnitus, the 
preponderance of the evidence is clearly against the claims, 
and the appeal as to both is denied.  


ORDER

Service connection for a bilateral lower leg disorder is 
denied.

Service connection for a bilateral ear disorder, other than 
tinnitus, is denied.


REMAND

As noted earlier, the Board has determined that the veteran's 
claims for entitlement to service connection for a right 
ankle disorder, bilateral foot disorder, bilateral knee 
disorder, bilateral hip disorder, right shoulder disorder, 
and back disorder, must be remanded at this time for the 
completion of additional development.

After transfer of his appeal of the claims to the Board, the 
veteran submitted new medical evidence and statements for 
review.  This evidence pertains to some of the claimed 
disorders now being remanded by the Board for additional 
development.  This evidence has not yet been evaluated by the 
RO, and that the veteran did not submit a written waiver of 
such review.  The Board will refer this evidence for initial 
review by the RO.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

After a careful review of the evidence of record, the Board 
is unable to ascertain if the veteran has any of the claimed 
disorders, or whether such disorders are linked to any 
incident of his active military service.  In order to give 
the veteran every consideration with respect to the claims 
now remaining on appeal, this matter is remanded for the 
following action:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After the development requested in 
paragraph 1 has been completed, the 
veteran should be afforded a 
comprehensive VA examination, conducted 
by an appropriately qualified medical 
professional, in order to ascertain the 
etiology of each of his claimed 
disorders.  The examiner(s) must review 
the claims file in conjunction with the 
examination, and acknowledge such receipt 
and review in any report generated as a 
result of this remand.  The examiner 
should be advised that the claims at 
issue concern disorders of the right 
ankle, feet, knees, hips, right shoulder, 
and back.  After review of the claims 
file and clinical evaluation of the 
veteran, including all necessary testing, 
the examiner is requested to answer the 
following inquiries in his/her written 
report:

a.  What disorders are present in 
the veteran's right ankle, feet, 
knees, hips, right shoulder, and 
back?  

b.  If the veteran has a disorder 
known as "ligamentous laxity" or 
"joint hypermobility syndrome" 
that is responsible for any of the 
veteran's claimed disorders, in 
which joint or joint(s) is such 
ligamentous laxity present?

c.  If such "ligamentous laxity" 
or "joint hypermobility syndrome" 
is of congenital origin, may such be 
termed a congenital defect, or a 
congenital disease?

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  The RO's 
attention is called to the following:



a.  As to presumptive service 
connection under 38 C.F.R. § 
3.307(c), for such disorders as 
arthritis, such provisions will not 
be interpreted as requiring that the 
disease be diagnosed in the 
presumptive period, but only that 
there be then shown by acceptable 
medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, 
followed without unreasonable time 
lapse by definite diagnosis.  The 
law provides that symptomatology 
shown in the prescribed period may 
have no particular significance when 
first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in 
which a chronic condition is shown 
to exist within a short time 
following the applicable presumptive 
period, but without evidence of 
manifestations within the period, 
should be developed to determine 
whether there was symptomatology 
which in retrospect may be 
identified and evaluated as 
manifestation of the chronic disease 
to the required 10-percent degree.  

b.  The record shows that the 
veteran served in Southwest Asia 
during the Persian Gulf War.  The RO 
should therefore consider whether 
any appropriate development and 
adjudication should be conducted 
under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 
pertaining to service connection for 
undiagnosed illnesses.  



Following such development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  If any such 
action does not resolve the claims, the RO shall issue the 
veteran a Supplemental Statement of the Case.  Thereafter, 
the case should be returned to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board advises the veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. § 5107(a). 

The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



